DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1, 3, 5, 7-8, 12 and 16-20 have been amended. The status of claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed on Nov 30, 2020 have been fully considered but they are not persuasive. 
The Applicant alleged that the combination of Kim et al (US 20180278357 A1) and Park et al (US 20190215756 A1, Priority Date: Jan 11, 2019) fails to teach or suggest "initiating a delay timer based on a detection of a secondary cell group failure message received in response to a first secondary cell group function, wherein the delay timer facilitates a defined period of time between initiation of respective retry attempts of a group of retry attempts, and wherein the defined period of time is implemented to facilitate removal of a beam blockage in a millimeter wave spectrum”.

In response, the Examiner respectfully disagrees because the Examiner has made a new ground of rejection to address the newly added claim limitations. The Examiner respectfully submits that the combination of combination of Kim et al (US 20180278357 A1) and Deenoo et al (US 20200374960 A1, Priority Date: Aug 9, 2018) discloses the amended claim limitations of claim 12.
delay timer based on a detection of a secondary cell group failure message received in response to a first secondary cell group function” (see, Fig. 8 S801 and S803, UE detects problems of the current secondary node when performs cell measurements with the cell list to figure out the potential secondary node, initiates the SCG failure information procedure by starts timer T313, par 0098 and 0101. Noted 1, first secondary cell group function corresponding to addition of secondary node (Fig. 8 S801 and S803), par 0095-0096. Noted 2, UE is configured with LTE as master node and the NG-RAN as secondary node (i.e. EN-DC)), “wherein the delay timer facilitates a defined period of time between initiation of respective retry attempts of retry attempts” (Note, SCG failure information procedure initiated if expiry of timer T313 (started after indication of radio problems, timer stops if radio problems are recovered before the timer is expired), par 0087. Noted, SCG RLC of retransmission considered as radio problem happened, par 0087), “and wherein the defined period of time is implemented to facilitate removal of a radio problem in a millimeter wave spectrum” (Note, SCG failure information procedure of NG-RAN initiated if expiry of timer T313 (started after indication of radio problems, timer stops if radio problems are recovered before the timer is expired), SCG RLC of retransmission considered as radio problem happened, par 0087. Noted, millimeter wave spectrum applies to NG-RAN). 
To be noticed, Kim’357 teaches “UE is configured with the NG-RAN as secondary node (i.e. EN-DC)”, therefore millimeter wave spectrum applies to the situation.

Deenoo’960 teaches “group of retry attempts” (see, maximum retransmission count specific to the type of recovery signal such as first maximum retransmission count for a PUCCH-like channel and a second maximum retransmission count for PRACH-like channel, par 0123, 0131), “and wherein the defined period of time is implemented to facilitate removal of a beam blockage in a millimeter wave spectrum” (see, optimize the configuration of beam failure thresholds and timers for SCG failure in NG system, to reduce the probability of beam recovery failure such as beam blockage, par 0071, 0083, 0217. Noted, NG and 5G system, therefore millimeter wave spectrum applies to the situation), and “determining whether a retry attempt threshold level associated with the group of retry attempts has been satisfied” (see, Fig. 3, WTRU 304 transmits and retransmit beam recovery requests WTRU after beam failure monitored, configured with a maximum retransmission count specific to the type of recovery signal such as first maximum retransmission count for a PUCCH-like channel and a second maximum retransmission count for PRACH-like channel, par 0123, 0131).

As a complimentary, NAGARAJA et al (US 20190081691 A1, Priority Date: September 7, 2018)  teaches “NR may support various wireless communication services, such as … millimeter wave (mmW) services targeting high carrier frequency (e.g., 27 GHz and higher)” (par 0041), “active beams used for communication by a nodeB (NB) and a UE may be misaligned due to … communications are blocked or signal blockage (e.g., caused by a UE moving into a shadow of a building)” (par 0087) and “a beam failure recovery procedure (e.g., performed by a UE and/or a network entity) can identify link issues” (par 0088).

Therefore, the cited references teach the claimed limitations in claim 1 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claim 12 and 17. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20180278357 A1) in view of Deenoo et al (US 20200374960 A1, Priority Date: Aug 9, 2018).

Regarding claim 1 (Currently Amended), Kim’357 discloses a device (see, Fig. 11, communication apparatus such as UE or network apparatus, par 0122-0126), comprising: 
a processor (see, Fig. 11, DSP/microprocessor (110), par 0124); and 
a memory that stores executable instructions that (see, Fig. 11, memory device (130) stored Software code executed by DSP/microprocessor (110), par 0124 and 0131), when executed by the processor, facilitate performance of operations (see, performing the functions or operations, par 0131), comprising: 
initiating a delay timer based on a detection of a secondary cell group failure message received in response to a first secondary cell group function (see, Fig. 8 S801 and S803, UE detects problems of the current secondary node when performs cell measurements with the cell list to figure out the potential secondary node, initiates the SCG failure information procedure by starts timer T313, par 0098 and 0101. Noted 1, first secondary cell group function corresponding to addition of secondary node (Fig. 8 S801 and S803), par 0095-0096. Noted 2, UE is configured with LTE as master node and the NG-RAN as secondary node (i.e. EN-DC), par 0094), wherein the delay timer facilitates a defined period of time between initiation of respective retry attempts of retry attempts (Note, SCG failure information procedure initiated if expiry of timer T313 (started after indication of radio problems, timer stops if radio problems are recovered before the timer is expired), par 0087. Noted, SCG RLC of retransmission considered as radio problem happened, par 0087), and wherein the defined period of time is implemented to facilitate removal of a radio link problem in a millimeter wave spectrum (see, SCG failure information procedure of NG-RAN initiated if expiry of timer T313 (started after indication of radio problems, timer stops if radio problems are recovered before the timer is expired), SCG RLC of retransmission considered as radio problem happened, par 0087. Noted, millimeter wave spectrum applies to NG-RAN); 
checking whether a retry attempt threshold level associated with the retry attempts has been satisfied (see, the SCG failure information procedure including checking whether the maximum number of retransmissions has been reached for an SCG, par 0101); and 
facilitating a second secondary cell group function (see, Fig. 8 S805 and S807,  RRC connection re-establishment procedure on SCG, par 0101-0102) based on an expiration of the delay timer and based on the determining indicating that the retry attempt threshold level has not been satisfied (see, initiates SCG failure information procedure and initiates RRC connection re-establishment procedure on SCG with neighbour cell when expiry of a timer started after indication of radio problems or maximum number of retransmissions has been reached for an SCG, par 0101-0102 and 0104. Noted: implied timer expired before maximum retransmission, otherwise maximum retransmission will happen before timer expired).
Kim’357 discloses all the claim limitations but fails to explicitly teach:
group of retry attempts;
and wherein the defined period of time is implemented to facilitate removal of a beam blockage in a millimeter wave spectrum; 
determining whether a retry attempt threshold level associated with the group of retry attempts has been satisfied. 

However Deenoo’960 from the same field of endeavor (see, fig. 1A and 2, , par 0017-0018, beam recovery procedure 200 between a WTRU 201 and a gNB 202 in communications system 100) discloses:
group of retry attempts (see, maximum retransmission count specific to the type of recovery signal such as first maximum retransmission count for a PUCCH-like channel and a second maximum retransmission count for PRACH-like channel, par 0123, 0131);
and wherein the defined period of time is implemented to facilitate removal of a beam blockage in a millimeter wave spectrum (see, optimize the configuration of beam failure thresholds and timers for SCG failure in NG system, to reduce the probability of beam recovery failure such as beam blockage, par 0071, 0083, 0217. Noted, NG and 5G system, therefore millimeter wave spectrum applies to the situation); 
determining whether a retry attempt threshold level associated with the group of retry attempts has been satisfied (see, Fig. 3, WTRU 304 transmits and retransmit beam recovery requests WTRU after beam failure monitored, configured with a maximum retransmission count specific to the type of recovery signal such as first maximum retransmission count for a PUCCH-like channel and a second maximum retransmission count for PRACH-like channel, par 0123, 0131). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the device as taught by Deenoo’960 into that of Kim’357. The motivation would have been to address unavailability and/or interruption of a transmission/reception opportunity for beam management procedures in 5G system (par 0085).

Regarding claim 2 (Original), Kim’357 discloses the device of claim 1 (see, Fig. 11, communication apparatus such as UE or network apparatus, par 0122-0126), wherein the first secondary cell group function (see, Fig. 8 S801 and S803, Addition of secondary node, par 0095-0096. Noted: UE acquires a cell list to select candidate secondary node(S801), performing cell measurement(s803)) and the second secondary cell group function (see, RRC connection re-establishment procedure with new secondary node selected from the neighbour cell list, par 0097, 0101-0102) are secondary cell group addition functions (see, Fig. 8 S801-S803 and S805, addition of secondary node and RRC connection re-establishment procedure with new secondary node selected from the neighbour cell list before and after detection of SCG failure, par 0095-0097, 0101-0102).

Regarding claim 3 (Currently Amended), Kim’357 discloses the device of claim 2 (see, Fig. 11, communication apparatus such as UE or network apparatus, par 0122-0126), wherein the delay timer is a secondary cell group addition failure timer (see, timer started after indication of radio problems from the physical layer during addition of secondary cell(s) from neighbor list, par 95-97, 0100-0101), and wherein the determining is based on a value associated with a defined secondary cell group addition failure retry counter (Note, SCG failure during addition of secondary cell(s) from neighbor list detected upon indication from SCG RLC that the maximum number of retransmissions has been reached for an SCG, par 0095-0097, 0101-0102 and 0104. Noted: implied retransmission is due to failure of addition of secondary cell(s) ).

Regarding claim 4 (Original), Kim’357 discloses the device of claim 1 (see, Fig. 11, communication apparatus such as UE or network apparatus, par 0122-0126), wherein the first secondary cell group function (see, SCG change or secondary node RRC reconfigurations, par 0061, 0091) and the second secondary cell group function (Note, initiates RRC re-establishment on secondary node due to SCG change, par 0061, 0091-0092) are secondary cell group reconfiguration functions (see, access problem on PSCell during SCG change and secondary node initiates RRC re-establishment on secondary node, par 0061, 0091-0092. Noted: implied SCG change before and after access problem).

Regarding claim 5 (Currently Amended), Kim’357 discloses the device of claim 4 (see, Fig. 11, communication apparatus such as UE or network apparatus, par 0122-0126), wherein the delay timer is a secondary cell group reconfiguration failure timer (see, timer expiry upon detection of an access problem on PSCell during SCG change, par 0061. Noted: implied SCG change before and after access problem), and wherein the determining is based on a value associated with a defined secondary cell group reconfiguration failure retry counter (see, the maximum number of RLC retransmissions has been reached associated with the SCG, par 0061. Noted: RLC retransmissions during SCG change would be SCG change correlated command).

Regarding claim 6 (Original), Kim’357 discloses the device of claim 1 (see, Fig. 11, communication apparatus such as UE or network apparatus, par 0122-0126), wherein the first secondary cell group function and the second secondary cell group function are secondary cell group radio link functions (see, fig.7, UE detects radio problem which leads to radio link failure detection and notifies the RLF (radio link failure) of SCG to the MeNB, par 0082-0085, 0090).

Regarding claim 7, Kim’357 discloses the device of claim 6 (see, Fig. 11, communication apparatus such as UE or network apparatus, par 0122-0126), wherein the delay timer is a secondary cell group radio link failure timer (see, timer started after indication of radio link failure to be detected for the SCG from the physical layer, par 0087), and wherein the determining is based on a value associated with a defined secondary cell group radio link failure retry counter (see, indication from SCG RLC that the maximum number of retransmissions has been reached for an SCG upon detecting radio link failure for the SCG, par 0087. Noted: implied counter counted towards secondary cell group radio link failure retry).
Regarding claim 8 (Currently Amended), Kim’357 discloses the device of claim 1 (see, Fig. 11, communication apparatus such as UE or network apparatus, par 0122-0126), wherein the operations further comprise: prior to the initiating the delay timer, determining whether attempts for subsequent secondary cell group functions are to be attempted based on receipt of the secondary cell group failure message (Note: radio link failure to be detected for the SCG (SCG-RLF) upon random access problem indication from SCG MAC or expiry of a timer (e.g. T313) started after indication of radio problems from the physical layer, par 0087. Noted: T313 started after indication of radio problems from the physical layer, so random access problem indication from SCG MAC result in detection of radio link failure prior to initiating the timer).

Regarding claim 10 (Original), Kim’357 discloses the device of claim 1 (see, Fig. 11, communication apparatus such as UE or network apparatus, par 0122-0126),
wherein the device is deployed in a non-standalone deployment architecture (see, master RAT is LTE and the secondary RAT is NR, or vice versa, par 0063).  

Regarding claim 11 (Original), Kim’357 discloses the device of claim 1 (see, Fig. 11, communication apparatus such as UE or network apparatus, par 0122-0126), wherein the device is deployed in a standalone deployment architecture (see, master RAT is LTE and the secondary RAT is NR, or vice versa, par 0063).

Regarding claim 12 (Currently Amended), Kim’357 discloses a method (see, Fig.8, performing SCG re-establishment in dual connectivity, par 0093-0106), comprising: 
determining, by a system comprising a processor (see, Fig. 11, DSP/microprocessor (110) in UE or network apparatus, par 0124-0126), that a first secondary cell group procedure (see, Fig. 8 S801 and S803, Addition of secondary node, par 0095-0096. Noted: UE acquires a cell list to select candidate secondary node(S801), performing cell measurement(s803)) attempt is unsuccessful based on radio link problem in a millimeter wave spectrum (see, Fig. 8 S801 and S803, UE detects radio problems of the current secondary node of NG-RAN when performs cell measurements with the cell list to figure out the candidate to become potential secondary node, par 0087, 0098 and 0101. Noted, millimeter wave spectrum applies to secondary node of NG-RAN, par 0094); and 
facilitating, by the system, a second secondary cell group procedure attempt based on expiration of a delay timer and based on a determination that a retry attempt threshold level is reached (see, initiates SCG failure information procedure and initiates RRC connection re-establishment procedure on SCG with neighbour cell when expiry of a timer T313 started after indication of radio problems or maximum number of retransmissions has been reached for an SCG, par 0101-0102 and 0104. Noted: implied timer expired before maximum retransmission, otherwise maximum retransmission will happen before timer expired), wherein the delay timer pauses for a defined time between respective retry attempts of retry attempts (Note, SCG failure information procedure initiated if expiry of timer T313 (started after indication of radio problems, timer stops if radio problems are recovered before the timer is expired), par 0087. Noted, SCG RLC of retransmission considered as radio problem happened, par 0087), and wherein the defined time between respective retry attempts allows for radio link problem in the millimeter wave spectrum (see, SCG failure information procedure of NG-RAN initiated if expiry of timer T313 (started after indication of radio problems, timer stops if radio problems are recovered before the timer is expired), SCG RLC of retransmission considered as radio problem happened, par 0087. Noted, millimeter wave spectrum applies to NG-RAN).
Kim’357 discloses all the claim limitations but fails to explicitly teach:
determining a first secondary cell group procedure attempt is unsuccessful based on blockage of a beam in a millimeter wave spectrum;

group of retry attempts;
wherein the delay timer pauses for a defined time between respective retry attempts of a group of retry attempts, and wherein the defined time between respective retry attempts allows for removal of the blockage of the beam in the millimeter wave spectrum.

However Deenoo’960 from the same field of endeavor (see, fig. 1A and 2, , par 0017-0018, beam recovery procedure 200 between a WTRU 201 and a gNB 202 in communications system 100) discloses:
determining a first secondary cell group procedure attempt is unsuccessful based on blockage of a beam in a millimeter wave spectrum (Note, SCG beam failure in NG system when candidate beam not found due to detected beam blockages, par 0071, 0083,0101, 0217. Noted, NG and 5G system, therefore millimeter wave spectrum applies to the situation),
determination that a retry attempt threshold level is not exceeded (Note, Fig. 3, WTRU 304 transmits and retransmit beam recovery requests WTRU after beam failure monitored, configured with a maximum retransmission count specific to the type of recovery signal such as first maximum retransmission count for a PUCCH-like channel and a second maximum retransmission count for PRACH-like channel, par 0123, 0131).
group of retry attempts (see, maximum retransmission count specific to the type of recovery signal such as first maximum retransmission count for a PUCCH-like channel and a second maximum retransmission count for PRACH-like channel, par 0123, 0131);
wherein the defined time between respective retry attempts allows for removal of the blockage of the beam in the millimeter wave spectrum (Note, optimize the configuration of beam failure thresholds and timers for SCG failure in NG system to reduce the probability of beam recovery failure such as beam blockage, par 0074, 0083, 0217. Noted, NG and 5G system, therefore millimeter wave spectrum applies to the situation).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Deenoo’960 into that of Kim’357. The motivation would have been to address unavailability and/or interruption of a transmission/reception opportunity for beam management procedures in 5G system (par 0085).

Regarding claim 14 (Original), Kim’357 discloses the method of claim 12 (see, Fig.8, performing SCG re-establishment in dual connectivity, par 0093-0106), wherein the first secondary cell group procedure attempt (see, Fig. 8 S801 and S803, make efforts on addition of secondary node, par 0095-0096. Noted: UE acquires a cell list to select candidate secondary node(S801), performing cell measurement(s803)) and the second secondary cell group procedure attempt (see, try to re-establish RRC connection with new secondary node selected from the neighbour cell list, par 0097, 0101-0102) are secondary cell group addition procedures (see, Fig. 8 S801-S803 and S805, addition of secondary node and RRC connection re-establishment procedure with new secondary node selected from the neighbour cell list before and after detection of SCG failure, par 0095-0097, 0101-0102).

Regarding claim 15 (Original), Kim’357 discloses the method of claim 12 (see, Fig.8, performing SCG re-establishment in dual connectivity, par 0093-0106), wherein the first secondary cell group procedure attempt (see, SCG change or secondary node RRC reconfigurations, par 0061, 0091) and the second secondary cell group procedure attempt are secondary cell group reconfiguration procedures (see, access problem on PSCell during SCG change and secondary node initiates RRC re-establishment on secondary node, par 0061, 0091-0092. Noted: implied SCG change before and after access problem).

Regarding claim 16 (Currently Amended), Kim’357 discloses the method of claim 12 (see, Fig.8, performing SCG re-establishment in dual connectivity, par 0093-0106), wherein the first secondary cell group procedure attempt and the second secondary cell group procedure attempt are secondary cell group radio link procedures initiated based on a failure of a new radio coverage for a user equipment (see, fig.7-8, UE detects radio problem which leads to radio link failure detection when acquires a cell list to select candidate secondary node and notifies the RLF (radio link failure) of SCG to the MeNB, par 0082-0085, 0090, 0096).


Regarding claim 17 (Currently Amended), Kim’357 discloses a non-transitory machine-readable medium (see, Fig. 11, memory device (130) stored Software code executed by DSP/microprocessor (110), par 0124 and 0131), comprising executable instructions that, when executed by a processor (see, Fig. 11, DSP/microprocessor (110), par 0124), facilitate performance of operations (see, performing the functions or operations, par 0131), comprising: 
determining, based on detection of a failure of a first secondary cell group procedure (see, Fig. 8 S801 and S803, addition of secondary node, par 0095-0096. Noted: UE acquires a cell list to select candidate secondary node(S801), performing cell measurement(s803)), that a second secondary cell group procedure is to be attempted (see, Fig. 8 S801 and S803, UE detects problems of the current secondary node during selecting candidate secondary node, UE initiates RRC connection re-establishment procedure to try to recovery from the radio link failure of the secondary node, par 0095-0099); 
during the first secondary cell group procedure is less than a maximum value (Noted, the SCG failure information procedure including checking whether the maximum number of retransmissions has been reached for an SCG, par 0101. Noted, initiates SCG failure information procedure and initiates RRC connection re-establishment procedure on SCG with neighbour cell when expiry of a timer T313 started after indication of radio problems or maximum number of retransmissions has been reached for an SCG, par 0101-0102 and 0104); and 
attempting the second secondary cell group procedure based on expiration of a delay timer and based on the determining indicating that the number of attempts is less than a maximum value (Note, initiates SCG failure information procedure and initiates RRC connection re-establishment procedure on SCG with neighbour cell when expiry of a timer T313 started after indication of radio problems or maximum number of retransmissions has been reached for an SCG, par 0101-0102 and 0104. Noted: implied timer expired before maximum retransmission, otherwise maximum retransmission will happen before timer expired), wherein the delay timer implements a delay of a defined period between respective attempts (see, SCG failure information procedure initiated if expiry of timer T313 (started after indication of radio problems, timer stops if radio problems are recovered before the timer is expired), par 0087. Noted, SCG RLC of retransmission considered as radio problem happened, par 0087), and wherein the delay facilitates time for radio link problem of a millimeter wave spectrum.
Kim’357 discloses all the claim limitations but fails to explicitly teach:
determining whether a number of attempts that have already been performed is less than a defined number of attempts,
and wherein the delay facilitates time for removal of a blockage caused to a beam of a millimeter wave spectrum.

However Deenoo’960 from the same field of endeavor (see, fig. 1A and 2, , par 0017-0018, beam recovery procedure 200 between a WTRU 201 and a gNB 202 in communications system 100) discloses:
determining whether a number of attempts that have already been performed is less than a defined number of attempts (see, Fig. 3, WTRU 304 transmits and retransmit beam recovery requests WTRU after beam failure monitored, configured with a maximum retransmission count specific to the type of recovery signal such as first maximum retransmission count for a PUCCH-like channel and a second maximum retransmission count for PRACH-like channel, par 0123, 0131),
and wherein the delay facilitates time for removal of a blockage caused to a beam of a millimeter wave spectrum (see, optimize the configuration of beam failure thresholds and timers for SCG failure in NG system, to reduce the probability of beam recovery failure such as beam blockage, par 0071, 0083, 0217. Noted, NG and 5G system, therefore millimeter wave spectrum applies to the situation).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory machine-readable medium as taught by Deenoo’960 into that of Kim’357. The motivation would have been to address unavailability and/or interruption of a transmission/reception opportunity for beam management procedures in 5G system (par 0085).

Regarding claim 18 (Currently Amended), Kim’357 discloses the non-transitory machine-readable medium of claim 17 (see, Fig. 11, memory device (130) stored Software code executed by DSP/microprocessor (110), par 0124 and 0131), wherein the first secondary cell group procedure (see, Fig. 8 S801 and S803, procedure of addition of secondary node, par 0095-0096. Noted: UE acquires a cell list to select candidate secondary node(S801), performing cell measurement(s803)) and the second secondary cell group procedure (see, RRC connection re-establishment with new secondary node selected from the neighbour cell list, par 0097, 0101-0102) are secondary cell group addition procedures (see, Fig. 8 S801-S803 and S805, addition of secondary node and RRC connection re-establishment procedure with new secondary node selected from the neighbour cell list before and after detection of SCG failure, par 0095-0097, 0101-0102), wherein the delay timer is a secondary cell group addition failure timer (see, timer started after indication of radio problems from the physical layer during addition of secondary cell(s) from neighbor list, par 95-97, 0100-0101), and wherein the determining the number of attempts is less than the maximum number of attempts (Note, SCG failure during addition of secondary cell(s) from neighbor list detected upon indication from SCG RLC that the maximum number of retransmissions has been reached for an SCG, par 0095-0097, 0101-0102 and 0104. Noted: implied retransmission is due to failure of addition of secondary cell(s) ).
Kim’357 discloses all the claim limitations but fails to explicitly teach: wherein the determining the number of attempts is less than the defined number of attempts.

However Deenoo’960 from the same field of endeavor (see, fig. 1A and 2, , par 0017-0018, beam recovery procedure 200 between a WTRU 201 and a gNB 202 in communications system 100) discloses:
wherein the determining the number of attempts is less than the defined number of attempts (see, Fig. 3, WTRU 304 transmits and retransmit beam recovery requests WTRU after beam failure monitored, configured with a maximum retransmission count specific to the type of recovery signal such as first maximum retransmission count for a PUCCH-like channel and a second maximum retransmission count for PRACH-like channel, par 0123, 0131),
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory machine-readable medium as taught by Deenoo’960 into that of Kim’357. The motivation would have been to address unavailability and/or interruption of a transmission/reception opportunity for beam management procedures in 5G system (par 0085).

Regarding claim 19 (Currently Amended), Kim’357 discloses the non-transitory machine-readable medium of claim 17 (see, Fig. 11, memory device (130) stored Software code executed by DSP/microprocessor (110), par 0124 and 0131), wherein the first secondary cell group procedure (see, SCG change or secondary node RRC reconfigurations, par 0061, 0091) and the second secondary cell group procedure (Note, initiates RRC re-establishment on secondary node due to SCG change, par 0061, 0091-0092) are secondary cell group reconfiguration procedures (see, access problem on PSCell during SCG change and secondary node initiates RRC re-establishment on secondary node, par 0061, 0091-0092. Noted: implied SCG change before and after access problem), wherein the delay timer is a secondary cell group reconfiguration failure timer (see, timer expiry upon detection of an access problem on PSCell during SCG change, par 0061. Noted: implied SCG change before and after access problem), and wherein the determining the number of attempts is less than the maximum number of attempts is based on a defined secondary cell group reconfiguration failure retry counter (see, the maximum number of RLC retransmissions has been reached associated with the SCG, par 0061. Noted: RLC retransmissions during SCG change would be SCG change correlated command).


However Deenoo’960 from the same field of endeavor (see, fig. 1A and 2, , par 0017-0018, beam recovery procedure 200 between a WTRU 201 and a gNB 202 in communications system 100) discloses:
wherein the determining the number of attempts is less than the defined number of attempts (see, Fig. 3, WTRU 304 transmits and retransmit beam recovery requests WTRU after beam failure monitored, configured with a maximum retransmission count specific to the type of recovery signal such as first maximum retransmission count for a PUCCH-like channel and a second maximum retransmission count for PRACH-like channel, par 0123, 0131),
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory machine-readable medium as taught by Deenoo’960 into that of Kim’357. The motivation would have been to address unavailability and/or interruption of a transmission/reception opportunity for beam management procedures in 5G system (par 0085).

Regarding claim 20 (Currently Amended), Kim’357 discloses the non-transitory machine-readable medium of claim 17 (see, Fig. 11, memory device (130) stored Software code executed by DSP/microprocessor (110), par 0124 and 0131), wherein the first secondary cell group procedure and the second secondary cell group procedure are secondary cell group radio link procedures (see, fig.7, UE detects radio problem which leads to radio link failure detection and notifies the RLF (radio link failure) of SCG to the MeNB, par 0082-0085, 0090), wherein the delay timer is a secondary cell group radio link failure timer (see, timer started after indication of radio link failure to be detected for the SCG from the physical layer, par 0087), and wherein the determining the number of attempts is less than the maximum number of attempts is based on a defined secondary cell group radio link failure retry counter (see, indication from SCG RLC that the maximum number of retransmissions has been reached for an SCG upon detecting radio link failure for the SCG, par 0087. Noted: implied counter counted towards secondary cell group radio link failure retry).
Kim’357 discloses all the claim limitations but fails to explicitly teach: determining the number of attempts is less than the defined number of attempts.

However Deenoo’960 from the same field of endeavor (see, fig. 1A and 2, , par 0017-0018, beam recovery procedure 200 between a WTRU 201 and a gNB 202 in communications system 100) discloses:
determining the number of attempts is less than the defined number of attempts (see, Fig. 3, WTRU 304 transmits and retransmit beam recovery requests WTRU after beam failure monitored, configured with a maximum retransmission count specific to the type of recovery signal such as first maximum retransmission count for a PUCCH-like channel and a second maximum retransmission count for PRACH-like channel, par 0123, 0131),
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory machine-readable medium as taught by Deenoo’960 into that of Kim’357. The motivation would have been to address unavailability and/or interruption of a transmission/reception opportunity for beam management procedures in 5G system (par 0085).

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim’357 in view of Deenoo’960 as applied to claim 1 above, and further in view of Dinan (US 20200267777 A1, parent Cont Priority Date: Dec 18, 2017).
Regarding claim 9 (Original), Kim’357 discloses the device of claim 1 (see, Fig. 11, communication apparatus such as UE or network apparatus, par 0122-0126), determining indicating that the retry attempt threshold has been reached (Note, SCG failure during addition of secondary cell(s) from neighbor list detected upon indication from SCG RLC that the maximum number of retransmissions has been reached for an SCG, par 0095-0097, 0101-0102 and 0104. Noted: implied retransmission is due to failure of addition of secondary cell(s)). 
Kim’357 discloses all the claim limitations but fails to explicitly teach: wherein the operations further comprise: terminating subsequent retry attempts based on the determining indicating that the retry attempt threshold level has been satisfied.

However Deenoo’960 from the same field of endeavor (see, fig. 1A and 2, , par 0017-0018, beam recovery procedure 200 between a WTRU 201 and a gNB 202 in communications system 100) discloses: determining whether the retry attempt threshold level has been satisfied (see, Fig. 3, WTRU 304 transmits and retransmit beam recovery requests WTRU after beam failure monitored, configured with a maximum retransmission count specific to the type of recovery signal such as first maximum retransmission count for a PUCCH-like channel and a second maximum retransmission count for PRACH-like channel, par 0123, 0131).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the device as taught by Deenoo’960 into that of Kim’357. The motivation par 0085).

The combination of Kim’357 and Deenoo’960 discloses all the claim limitations but fails to explicitly teach: terminating subsequent retry attempts based on the determining indicating that the retry attempt threshold has been reached.
However Dinan’777 from the same field of endeavor (see, FIG. 5, Wireless Network including a plurality of base stations servicing a plurality of UE, par 0027, 0029 and 0031) discloses: (Note, Fig.12, UE stops preamble transmission on SCell of second cell group when the number of RA preamble transmissions reaches its maximum number during unsuccessful random access process, par 0125-0126, 0134-0137).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the device as taught by Dinan’777 into that of Kim’357 modified by Deenoo’960. The motivation would have been to operate on multiple timing advance groups in multicarrier communication systems (par 0020).


Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim’357 in view of Deenoo’960 as applied to claim 12 above, and further in view of Fujishiro et al (US20160219603A1, Priority Date: Apr 04, 2016).

Regarding claim 13 (Original), Kim’357 discloses the method of claim 12 (see, Fig.8, performing SCG re-establishment in dual connectivity, par 0093-0106), comprising: wherein the determination is a first determination (see, Fig. 8 S801 and S803, UE determines problem of the current secondary node detected when performing cell measurements with the cell list to figure out the candidate to become potential secondary node,  par 0098 and 0101), wherein the delay timer is a first delay timer (see, initiates the SCG failure information procedure by starts timer, par 0098 and 0101), wherein the expiration is a first expiration (see, the SCG failure information procedure including checking whether the maximum number of retransmissions has been reached for an SCG, par 0101), and wherein the method further comprises: 
determining, by the system, that the second secondary cell group procedure attempt is unsuccessful (see, timer is expired before receiving the SCG Connection Re-establishment in fig.8 and thus RRC connection re-establishment failed, par 0114); and 
third secondary cell group procedure attempt (see, UE performs cell reselection and re-selects a cell for SCG recovery, par 0112. Noted: UE selects and reselects cell for SCG recovery from cell list (par 0109, 0112), and cell selection and reselection corresponding to second and third cell group procedure attempt respectively).
new secondary cell group procedure attempt based on an old expiration of a S-RLF delay timer (see, Fig. 8 S801 and S803, UE detects RLF(radio link failure) of the current secondary node when performs cell measurements with the cell list of candidate secondary node, initiates the SCG failure information procedure by starts timer,  par 0087) and based on old determination that the retry attempt threshold level of S-RLF is not exceeded (Note, the SCG failure information procedure including checking whether the maximum number of retransmissions has been reached for an SCG, par 0087).
The combination of Kim’357 and Deenoo’960 discloses all the claim limitations but fails to explicitly teach: facilitating a third secondary cell group procedure attempt during SCG failure. 

However Fujishiro’603 from the same field of endeavor (see, FIG. 5, dual connectivity method of the plurality of eNBs servicing UE, par 0089-0091) discloses: facilitating a third secondary cell group procedure attempt during SCG failure (see, selecting or reselecting an SCG cell other than the DC special cell on the basis of the measurement report of S-RLF (radio link failure (RLF) in SCG)  detected in in the DC special cell, par 0197, 0204, 0233. Noted: S-RLF could happen again and again in the selected or reselected DC special cell, and thus this reselection could continue with UE’s detection and support).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Fujishiro’603 into that of Kim’357 modified by Deenoo’960. The motivation would have been to perform appropriate communication by the dual connectivity method (par 0006).


Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henttonen et al (US20200059985A1 Priority Date: May 04, 2018) discloses beam management procedures due to LOS blockage occurring… triggering of the measurement coordination procedure with the SgNB upon the radio link failure. Further, the SgNB may simply choose to wait for a while to see if the link to the UE would eventually recover (par 0037-0038). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473